Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ezell McKelver pled guilty to two counts of felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2006). He was sentenced to 180 months’ imprisonment. He now appeals the district court’s margin order denying his subsequently filed motion to dismiss the indictment as defective under Fed.R.Crim.P. 12(b)(2).* We have reviewed the record *420and find no reversible error. Accordingly, we affirm. United States v. McKelver, No. 5:03-cr-00262-PMD-1 (D.S.C. May 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 McKelver likely intended to bring this motion under Fed.R.Crim.P. 12(b)(3)(B). However, as relief is unavailable to him under either subsection of Rule 12, we find this to be of no consequence.